POPE, Presiding Judge,
concurring specially.
I agree with the opinion in full and with the majority’s conclusion in Division 2 that McClarity waived his objection to the similar transaction evidence by failing to object to the evidence at trial. McClarity did not file a motion in limine regarding the prior transactions, but merely objected at the hearing on the State’s motion to introduce evidence of similar transactions. Given these circumstances, the argument here was waived. See Sapeu v. State, 222 Ga. App. 509, 510 (4) (474 SE2d 703) (1996).
Despite my agreement that McClarity waived his objection, I concur specially with the opinion because of an important fact which is omitted from the majority’s discussion in Division 2. That fact is that the December 1988 similar transaction evidence which McClarity claims was improperly admitted was properly before the jury. Thus, regardless of the lack of an objection, McClarity’s argument that the evidence was erroneously admitted is meritless. McClarity was on trial for selling cocaine in 1996 to an undercover police officer in a certain area of Cedartown. Evidence regarding the prior act showed that eight years earlier McClarity was driving a vehicle in the same geographical area and that police searched his vehicle and found 30 grams of cocaine on the person of the passenger in McClarity’s vehicle. The witness who had conducted the 1988 search testified that the search was conducted after the police received information that McClarity would be in the area after leaving a local motel. After a jury trial, McClarity was convicted of trafficking in cocaine. The court’s finding that there was sufficient similarity between the crimes was proper. See Tate v. State, 230 Ga. App. 186, 187 (2) (495 SE2d 658) (1998); Collins v. State, 205 Ga. App. 341, 343 (2) (422 SE2d 56) (1992).